37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Parris BENTZ, Appellant,v.Dick MOORE;  Michael Groose; Steve Long;  Dave Dormire;Charlie Davis;  David Dobson, Appellees.
No. 93-2870.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 3, 1994.Filed:  Oct. 19, 1994.

Before MAGILL, Circuit Judge, GIBSON, Senior Circuit Judge, BEAM, Circuit Judge.
PER CURIAM.


1
Parris K. Bentz, a Missouri inmate, appeals from the district court's1 entry of summary judgment in favor of defendant prison officials in his 42 U.S.C. Sec. 1983 action.  Bentz alleged that, in connection with a disciplinary proceeding, defendants violated his due process rights by upgrading a conduct violation for assault on a correction officer from a minor charge to a major one, by finding him guilty based on the correction officer's conduct violation report, and by denying his grievances after he was found guilty by the disciplinary committee.  Having carefully reviewed the record and the parties' briefs, we find no error of fact or law requiring reversal and conclude that an opinion would lack precedential value.  The judgment of the district court is affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri